DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is objected to because it depends from cancelled claim 5. It is being further examined as though it depends from claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 12 recites "a housing having a first handle and a second handle…" in line 6. However, the original disclosure does not set forth the second handle as being part of the housing. To the contrary, the second handle 54 is described and shown relative to and extending from the housing 58 and as such are separate and distinct elements. Additionally, it is noted that the second handle is not described or shown to be housing anything. Therefore, claim 12 fails the written description requirement and is rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite "a housing having a first handle and a second handle integrally connected to said housing, said second handle extending from 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-15, 18, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Motosko (US 6,955,227) in view of Paul (US 8,122,569).

With respect to claim 1, Motosko discloses a handheld lawn maintenance tool comprising
	a power head (35) having a power source (38) operatively connected to a rear distal end (distal from a forward end) of a housing (of 35; seen in Fig. 1),
	said housing including a first handle (adjacent 48) oriented along a longitudinal axis of said power head (seen in Fig. 1),
	a second handle (42) extending from said housing adjacent to a forward end of said housing (seen in Fig. 1),
	a control mechanism (48) positioned adjacent to said first handle,
	a power generator (of 35, which powers the rotation of 30) located within said housing and operatively connected to said power source, and
	a first attachment mechanism (30) including a recess for receiving a releasably attachable working attachment (10),
	wherein said power generator is positioned between said first handle and said second handle (as seen in Fig. 1), said power generator generates an output source of power.

Motosko does not explicitly disclose said second handle extending from a fixed pivot point on a lower portion of the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, wherein second handle extends from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1).
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

With respect to claim 2, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is removably attachable (as a battery pack of an electric drill, see col. 4, lines 1-3) to said housing.

With respect to claim 3, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is a rechargeable battery (col. 4, lines 1-3).

With respect to claim 6, Motosko discloses the handheld lawn maintenance tool wherein said adapter (40) is attachable to both battery-powered working attachment and gasoline-powered working attachment (10 capable of being powered by an electric motor or an internal combustion engine).

With respect to claim 11, Motosko discloses the handheld lawn maintenance tool wherein said output source of power generated by said power generator (of 35) is rotational movement (powers the rotation of 30).

With respect to claim 12, Motosko discloses a handheld lawn maintenance tool comprising:
a power head (35) having a power source (38) releasably attached thereto, said power head including a power generator (of 35, which powers the rotation of 30) electrically connected to said power source for generating an output source of power, a first attachment mechanism (40) operatively connected to said power generator, a trigger (48) operatively connected to said power generator for selectively controlling said output source of power from said power generator, a housing (including that of 35; seen in Fig. 1) having a first handle (adjacent 48) and a second handle (42) integrally connected to said housing, said second handle extending from said housing adjacent to a forward end of said housing, wherein said power generator is positioned between said first and second handles (as seen in Fig. 1);
an adapter (30) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator; and
a working attachment (including 25, 27, 28) releasably attached to said adapter, wherein said adapter transfers said output source of power from said power generator to said working attachment.

Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, said handle extending from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1), and second handle being rotatable in a fore/aft manner (see Fig. 1) relative to said housing.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

Further, it is noted that making parts integral has been held to be an obvious design choice to one of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

With respect to claim 13, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is a rechargeable battery (col. 4, lines 1-3).

With respect to claim 14, Motosko discloses the handheld lawn maintenance tool wherein said power generator (of 35) produces rotational movement (powers the rotation of 30).

With respect to claim 15, Motosko discloses the handheld lawn maintenance tool wherein said working attachment includes a tool (including 25, 27, 28).

With respect to claim 18, Motosko discloses the handheld lawn maintenance tool further comprising a boom (15) having a first end releasably attachable to said adapter (30) and an opposing second end attachable to said working attachment, said output source of power being transferrable from said adapter (30) to said working tool (including 25, 27, 28) via said boom (15).

With respect to claim 19, Motosko discloses the handheld lawn maintenance tool wherein said first handle (adjacent 48) is oriented along a longitudinal axis of said power head (seen in Fig. 1).

With respect to claim 21, Motosko discloses the handheld lawn maintenance tool regarding claim 1, above. Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, wherein second handle is rotatable in a fore/aft manner (see Fig. 1) relative to the housing of the tool.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

With respect to claim 23, Motosko discloses the handheld lawn maintenance tool wherein said first handle (adjacent 48) is in substantially linear alignment (seen in Fig. 1) between said power source (38) and said power generator (of 35).

Claims 10, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Motosko in view of Paul and further in view of Lidstone (US 3,129,771).

With respect to claim 10, Motosko and Paul disclose the handheld lawn maintenance tool regarding claim 1, above. Neither Motosko nor Paul explicitly discloses said power source being an electrical connector. Lidstone discloses a handheld lawn maintenance tool comprising a power head (6), a power source (electrical connector shown connecting to 6 in Fig. 1), and a working attachment (including 2, 7), wherein said power source is an electrical connector.
Motosko, Paul, and Lidstone are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the power source means as taught by Lidstone in order to connect to a commonly available source of electricity in a conventional manner.

With respect to claim 16, Motosko and Paul disclose the handheld lawn maintenance tool regarding claim 15, above. Motosko also discloses said working attachment including a tool (including 25, 27, 28) capable of performing lawn maintenance. Neither Motosko nor Paul explicitly discloses said tool being formed as a string trimmer, an edger, a tiller, a chainsaw, a polesaw, a blower, or a hedge trimmer. Lidstone discloses a handheld lawn maintenance tool comprising a power head (6) and a working attachment including a tool (including 2, 7), wherein said tool is formed as a tiller (col. 1, lines 17-25).
Motosko, Paul, and Lidstone are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Lidstone in order to readily break up soils of substantially all types (Lidstone, col. 1, lines 17-25).

With respect to claim 17, Motosko discloses the handheld lawn maintenance tool wherein said output power from said power generator (of 35) is rotational movement (powers the rotation of 30) that is transferred to said working attachment (including 25, 27, 28) via said adapter (30).

With respect to claim 24, Motosko discloses a handheld lawn maintenance tool comprising:
a power head (35) including a housing, a power source (38) releasably attached to a rear end of said housing, a power generator (of 35, which powers the rotation of 30) positioned within said housing and electrically connected to said power source for generating an output, said housing including a first handle (adjacent 48) positioned between said power source and said power generator, a second handle (42) extending from said housing adjacent a forward end of said housing, a first attachment mechanism (30) positioned longitudinally forward of said second handle, a trigger (48) positioned adjacent to said first handle and operatively connected to said power generator for selectively controlling said output of said power generator, wherein said power generator is positioned between said first and second handles;
a working attachment (including 25, 27, 28) being releasably attached to said first attachment mechanism of said power head, wherein said output of said power generator is transferred to said working attachment.

Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, said second handle extending from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1), and second handle being rotatable in a fore/aft manner (see Fig. 1) relative to said housing.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

Motosko also discloses said working attachment including a tool (including 25, 27, 28) capable of performing lawn maintenance. Neither Motosko nor Paul explicitly discloses said tool being formed as a string trimmer, an edger, a tiller, a chainsaw, a polesaw, or a blower. Lidstone discloses a handheld lawn maintenance tool comprising a power head (6) and a working attachment including a tool (including 2, 7), wherein said tool is formed as a tiller (col. 1, lines 17-25).
Motosko, Paul, and Lidstone are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Lidstone in order to readily break up soils of substantially all types (Lidstone, col. 1, lines 17-25).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Motosko in view of Paul as applied to claim 1 above, and further in view of Pearson (US 4,588,335).

With respect to claim 22, neither Motosko nor Paul explicitly discloses said first attachment mechanism including a spring biased release button as set forth in claim 22. Pearson discloses a handheld maintenance tool (including 10), similar to that as taught by Motosko, wherein the first attachment mechanism includes a spring biased release button (21) for disengaging a working attachment from the power head.
Motosko, Paul, and Pearson are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the attachment means as taught by Pearson in order to allow quick and easy changing of the working attachment. (See Pearson, col. 1.)

Claims 1-3, 6, 10-17, 19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over "40V-X EXPAND-IT STRING TRIMMER" of RYOBI Tools (hereinafter referred to as "Ryobi") in view of Cline (US 5,815,928).

With respect to claim 1, Ryobi discloses a handheld lawn maintenance tool (see Figure A, below) comprising:
a power head having a power source operatively connected to a rear distal end of a housing, said housing including a first handle oriented along and parallel to a longitudinal axis of said power head,
a second handle adjacent to a forward end of said housing,
a control mechanism positioned adjacent to said first handle,
a power generator located within said housing and operatively connected to said power source, and
a first attachment mechanism including a recess for receiving a releasably attachable working attachment or an adapter,
wherein said power generator is positioned between said first handle and said second handle, said power generator generates an output source of power.


    PNG
    media_image1.png
    396
    528
    media_image1.png
    Greyscale

Figure A. Annotated picture of Ryobi.


Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

With respect to claim 2, Ryobi discloses the power source being removably attachable to said housing (shown detached in the pictures of Ryobi).

With respect to claim 3, Ryobi discloses the power source being a rechargeable battery.

With respect to claim 6, said adapter of Ryobi is capable of being attached to both battery-powered working attachments and gasoline-powered working attachments.

With respect to claim 10, Ryobi discloses a power source that is a connecting mechanism for creating an electrical connection via a power outlet (battery charger shown).

With respect to claim 11, Ryobi discloses said output source of power generated by said power generator being rotational movement (of a trimmer).

With respect to claim 12, Ryobi discloses a handheld lawn maintenance tool (see Figure A, above) comprising:
a power head having a power source releasably attached thereto, said power head including a power generator electrically connected to said power source for generating an output source of power,
a first attachment mechanism operatively connected to said power generator,
a trigger (control mechanism) operatively connected to said power generator for selectively controlling said output source of power from said power generator,
a housing having a first handle and a second handle, wherein said power generator is positioned between said first and second handles, and said second handle being rotatable relative to the power head in a fore/aft manner (via adjustment of the adjacent knob);
an adapter (elongated adapter between the first attachment mechanism and trimmer head) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator; and
a working attachment (including trimmer head) releasably attached to said adapter (shown detached in the pictures of Ryobi), wherein said adapter transfers said output source of power from said power generator to said working attachment.

Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) integrally connected to said housing and extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Additionally, it is noted that making parts integral has been held to be an obvious design choice to one of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

With respect to claim 13, Ryobi discloses said power source being a rechargeable battery.

With respect to claim 14, Ryobi discloses said power generator producing rotational movement (of a trimmer).

With respect to claim 15, Ryobi discloses said working attachment including a tool (including trimmer head).

With respect to claim 16, Ryobi discloses said tool including a blower, a trimmer, an edger, or a tiller.

With respect to claim 17, Ryobi discloses said output source of power from said power generator being rotational movement (of a trimmer) that is transferred to said working attachment via said adapter.

With respect to claim 19, Ryobi discloses said first handle being oriented along and parallel to a longitudinal axis of said power head.

With respect to claim 21, Ryobi discloses said second handle being rotatable in a fore/aft manner (via adjustment of the adjacent knob) relative to said longitudinal axis.

With respect to claim 23, Ryobi discloses said first handle being in linear alignment between said power source and said power generator.

With respect to claim 24, Ryobi discloses a handheld lawn maintenance tool (see Figure A, above) comprising:
a power head including a housing, a power source releasably attached to a rear end of said housing, a power generator positioned within said housing and electrically connected to said power source for generating an output, said housing including a first handle positioned between said power source and said power generator, a second handle, a first attachment mechanism positioned longitudinally forward of said second handle, a trigger positioned adjacent to said first handle and operatively connected to said power generator for selectively controlling said output of said power generator, wherein said power generator is positioned between said first and second handles, and said second handle is rotatable in a fore/aft manner (via adjustment of the adjacent knob);
a working attachment being releasably attached to said first attachment mechanism of said power head, wherein said output of said power generator is transferred to said working attachment, and said working attachment being formed as a string trimmer, a blower, an edger, or a tiller.

Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryobi in view of Cline as applied to claims 1 and 12 above, and further in view of Yamada et al. (US 2013/0075122)

With respect to claim 18, neither Ryobi nor Cline explicitly discloses an adapter and a boom having a first end releasably attachable to said adapter and an opposing second end attachable to said working attachment. Yamada discloses a handheld lawn maintenance tool comprising:
a power head (32) including a power generator for generating an output source power, a first attachment mechanism (including 14) operatively connected to said power generator, a trigger (30) operatively connected to said power generator for selectively controlling said output source of power from said power generator, a first handle (28) and a second handle (26);
an adapter (including 40) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator;
a working attachment (including 20, 22) releasably attached to said adapter, wherein said adapter transfers said output source of power from said power generator to said working attachment; and
a boom (including 12) having a first end releasably attachable to said adapter and an opposing second end attachable to said working attachment, said output power being transferrable from said adapter to said working tool via said boom.
Ryobi, Cline, and Yamada are analogous because they all disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adapter and boom means as taught by Yamada in order to quickly switch booms or tools.

With respect to claims 20 and 22, neither Ryobi nor Cline explicitly discloses said first attachment mechanism including a spring biased release button for disengaging said working attachment or said adapter from said power head. Yamada discloses a handheld lawn maintenance tool comprising:
a power head (32) including a power generator for generating an output source power, a first attachment mechanism (including 14) operatively connected to said power generator, a trigger (30) operatively connected to said power generator for selectively controlling said output source of power from said power generator, a first handle (28) and a second handle (26);
an adapter (including 40) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator; and
a working attachment (including 20, 22) releasably attached to said adapter, wherein said adapter transfers said output source of power from said power generator to said working attachment; and
wherein the first attachment mechanism includes a spring biased release button (including 70) for disengaging said working attachment or said adapter from said power head.
Ryobi, Cline, and Yamada are analogous because they all disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the button means as taught by Yamada in order to quickly switch booms or tools.


Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.

Regarding the §112 rejections of claim 12, Applicant states: "Applicant respectfully disagrees and believes that previously pending Claim 12 was sufficiently clear and supported by the application as filed. However, in an effort to advance prosecution, Applicant has amended claim 12 to read 'a second handle integrally connected to said housing'. Support for this amendment can be found throughout the application as filed, with claim 7 and paragraph [0037] being exemplary of such support." (See Remarks of 4/8/2021, labeled p. 6.)
However, the amendment to claim 12 fails to overcome the rejections, as the claim still recites "a housing having a first handle and a second handle..." in line 6. Therefore, the §112 rejections of claim 12 are maintained. Further regarding Applicant's disagreement, in order to overcome the rejection of claim 12 under 35 U.S.C. 112(a) with the language as presented, Applicant is respectfully requested to identify where and how the cited recitation is adequately supported in the application as filed.

Applicant's arguments with respect to the §102 rejection (of claims 1-3, 6, 11, and 23 as being anticipated by Motosko) have been considered but are moot in view of the new ground(s) of rejection.

Applicant's arguments fail to address the §103 rejection of claims 12-15, 18, 19, and 21 as being unpatentable over Motosko in view of Paul.

Regarding the §103 rejection of claim 24 over Motosko in view of Paul and further in view of Lidstone, Applicant argues: "Claim 24 has been amended to recite, 'a second handle extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing'. Motosko and Paul were cited as disclosing the second handle. Upon review of Motosko and Paul, it can be seen that the references do not have a handle that meets this limitation. Therefore, Claim 24 is not obvious in light of the combination of Motosko, Paul, and Lidstone." (See Remarks of 4/8/2021, labeled p. 7.)
Applicant's argument is unpersuasive because Paul explicitly teaches the amended limitation recited. More specifically, Paul shows a second handle (including 31) extending from a fixed (via 23, 51) pivot point (at 12) on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1). Applicant's argument fails to specifically point out how the amended limitation recited patentably distinguishes the claims from the combination including Paul.

Regarding the §103 rejection of claims 1-3, 6, 10-17, 19, 21, 23, and 24 over Ryobi in view of Cline, Applicant argues: "Claim 1 has been amended to recite, 'a second handle extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing'. Ryobi and Cline were cited as disclosing the second handle. Upon review of Motosko and Cline, it can be seen that the references do not have a handle that meets this limitation. Therefore, Claim 1 is not obvious in light of the combination of Ryobi and Cline. Claims 12 and 24 contain limitations similar to those of Claim 1 and are allowable for at least the same reasons. Further, claims 2-3, 6, 10-11, and 13-23 depend directly or indirectly from claims 1 or 12 and are allowable for at least the same reasons." (See Remarks of 4/8/2021, labeled p. 7.)
Applicant's argument is unpersuasive because Cline explicitly teaches the amended limitation recited. More specifically, Cline shows a second handle (including 26) extending from a fixed pivot point on a lower portion of the housing (including 18, 19) adjacent to a forward end of said housing (see Fig. 1). Applicant's argument fails to specifically point out how the amended limitation recited patentably distinguishes the claims from the combination including Cline.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/6/11/21